3 F.3d 1577
303 U.S.App.D.C. 293
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Dimitri V. TYSON, Appellant,v.Laura Tyler Coleman JANES.
No. 92-7242.
United States Court of Appeals, District of Columbia Circuit.
Aug. 30, 1993.

Before:  EDWARDS, SILBERMAN and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's judgment filed December 11, 1992, directing a verdict in favor of appellee Janes, be affirmed.  Tyson offered no evidence at trial that Janes was negligent.  As evidence of negligence is one of the necessary preconditions to invoking "last clear chance," Tyson was therefore not entitled to a jury instruction on the doctrine of last clear chance.   See Robinson v. District of Columbia, 580 A.2d 1255, 1258 (D.C.1990);   Felton v. Wagner, 512 A.2d 291, 296 (D.C.1986).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.